Paedee, J.
This is an amicable submission under the statute by the Board of Water Commissioners of the city of Hartford upon one side and the town of West Hartford upon the other, of questions which have arisen between them, to the Superior Court upon an agreed statement of facts, and that court has asked the advice of this court as to the judgment to be rendered thereon.
The Board of Water Commissioners were authorized by the legislature to purchase and hold land in the town of West Hartford for the purpose of storing water and carrying it thence to the city of Hartford for the use of its inhabitants; they did purchase and now hold and use for such purpose three hundred and twenty-seven acres of land; upon this the town of West Hartford has assessed taxes and proposes to enforce payment thereof; the commissioners deny their right to subject the land to taxation.
Cities and towns are political corporations, local subdivisions of the state government by means of which, within specified territorial limits, public order is maintained, schools and highways are established, and public health preserved. They exist only for public purposes. It is contrary to the law of their being that they should by taxation acquire, hold and make profit from money, as do private corporations and individuals. They have but one method for obtaining it, namely, taxation; but one use for it, namely, the promotion of the public good; they hold it temporarily as stewards of the people until the public creditor demands it. Taxation implies tribute from the governed to some form of sovereignty; not *368the transfer of the property of the latter from one of its servants to another. A tax is levied by a town upon the property of its inhabitants; it is not a charge upon the property which itself already holds for the use of the public. Money in the keeping of a municipality as the result of the exercise of its power of taxation, for one public use, is not to be made to pay tribute to another public use. It has ceased to be taxable property in any legislative or judicial- sense. The proceeds of one assessment must be protected against a second, else possibly the public money might be eaten up by the cost of successive assessments and collections, on its passage from the tax payer to the public creditor. So well established is this principle that, if the statute relative to the assessment and collection of taxes had contained no reservation whatever in favor of property held by cities and towns for public purposes, the courts would have assumed that the legislature did not include such in the term “taxable property,” but that these words were used with such limitation as repeated judicial decisions and approved commentators upon law have put upon them. Inasmuch however as the assessment of taxes is entrusted to the towns to be made by men skilled in the valuation of property, but presumably unlearned in legal distinctions, the legislature from abundant caution has inserted an exemption of property belonging to the United States, or to this state, and of buildings with their appurtenances belonging to any town or city. And as the exemption of a court house belonging to the United States does not find its first recognition and sole support in this statute, no more does the exemption of town property devoted to the use of the public. Doubtless, when the exemption was first framed, the expression “buildings and their appurtenances” included all forms of investment of corporate property for public uses which up to that time had been found necessary. We do not know that any city in this state had then undertaken to furnish water to its inhabitants. The statute is to be read as if it exempted all property held by municipalities for public use. The legislature found in existence and recognized a well established exemption of such property; and that *369privilege is not to be considered as having been abridged, even if the statute failed to enumerate all forms in which such property may be used. The exemption stands upon principle, not alone upon the statute.
The introduction of a supply of water for the preservation of the health of its inhabitants by the city of Hartford is unquestionably now to be accepted as an undertaking for the public good in the judicial sense of that term; not indeed as the discharge of one of the few governmental duties imposed upon it, but as ranking next in order. For this purpose the legislature invested the city with a portion of its sovereignty, and authorized it to enter within the territorial limits of West Hartford and condemn by process of law certain lands therein for the purpose of storing water for its own inhabitants. It authorized the assessment of a tax upon property within the city of Hartford for money wherewith to pay for this land, because the taking and holding was for the public good. Those lands now represent the collected tax. And as the power now resident in the several towns into which the state is divided, in the aggregate represents the sovereign power of the legislature in the imposition of taxes, it is not to be presumed that this has been entrusted to one such corporation to be used as means for weakening a second by gnawing into the proceeds of one assessment by the power of another.
The city of Hartford, in order that it might more economically discharge, its duty in this behalf, entrusted this matter of the introduction of water to an agency named the Board of Water Commissioners; and in the name of this agency these lands were purchased and are now held. But they are held merely as a trust; in substance the land was bought and paid for by, and clearly now is the property of, the city.
The Board of Water Commissioners, with the approbation of the city, sells the water which has been stored in West Hartford to consumers both in that town and in Hartford, preferring that method of raising money for interest and expenses to the imposition of a tax, and at the time of the submission thus collected a greater sum than the annual *370interest and expenses. West Hartford urges that by reason of this fact Hartford has ceased to be in this matter a municipality holding property for the public good, and has descended to the level of a pecuniary corporation using property for profit, and has thus placed itself within reach of taxation. But this again is rather in seeming than in reality. The legislature sanctioned this method of raising money at the time when it declared' the undertaking to be one for the public good. Besides, the fact that the rents at the present time are sufficient to pay the annual charges may be only a fortunate occurrence; this state of things may not continue. And the town remains liable to taxation for annual deficiencies and for the ultimate payment of the principal expended in the purchase of the land and construction of the works.
Again, it is urged, inasmuch as the land taken under what is called the “flowage act” for the creation of water-power, and this land taken by the city, are each taken for a public use by virtue of the sovereignty inherent in the legislature, that as the former continues subject to taxation so should the latter. But the mere fact that a municipality and an individual are each allowed by the legislature to become the owners of land by the same process of condemnation does not prove that the same result as to taxation must necessarily follow. That question turns upon ownership, and not upon the manner in which ownership has been acquired. And the land taken under the flowage act passes from one private corporation or individual to another, and to the property of such no statute or judicial decision has ever accorded exemption; it remains taxable irrespective of the question whether the grantor conveyed it of his own will or upon legislative compulsion. The omission on the part of the legislature to add to the great privilege of purchasing land contrary to the will of the owner, the still greater one of having the land thus purchased exempted from taxation, is not to be held upon inferential construction as a restriction upon the principle which gives immunity to towns as to property held for public use. But beyond this, we are not called upon to be judicially blind to the characteristics of this latter use as compared with those *371of the use under the flowage act. Under that the land is always taken by private corporations or persons primarily and chiefly for the profit of the shareholder or individual; the good to the public is remote, incidental, uncertain. The town takes primarily and wholly for the public use and good; the profit to the municipal treasury is secondary, remote, uncertain.
The commissioners purchased the whole of certain tracts of which a part only was necessary for their purpose, for the reason that they could thus obtain the whole for a less price than a part, and they now hold one hundred and forty and three quarters acres, valued at $2,000, thus bought. Practically this land was a gift to the city. We cannot deny them the privilege of accepting it and turning it to their profit. But they cannot ask, and wé cannot concede, the right thus unnecessarily to enlarge the municipal exemption and extend it over land which they did not buy and have never expected to use for the public good. They are under no obligation to hold it, and so long as they do they should pay the taxes assessed upon it.
We advise the Superior Court that no part of the land is taxable except the hundred and forty and three-quarters acres not used for reservoirs.
In this opinion the other judges concurred.